254 F.2d 90
UNITED STATES of America, ex rel. Mildred B. McCANS and Mildred B. McCans on her own behalf, Appellant,v.ARMOUR AND COMPANY, a Corporation, Appellee.
No. 13729.
United States Court of Appeals District of Columbia Circuit.
Argued March 17, 1958.
Decided March 27, 1958.
Petition for Rehearing Denied April 23, 1958.

On Appeal from the United States District Court for the District of Columbia; David A. Pine, Judge.
Mrs. Mildred B. McCans, appellant, pro se.
Mr. Perry S. Patterson, Washington, D. C., with whom Mr. Herbert J. Miller, Jr., Washington, D. C., was on the brief, for appellee.
Before EDGERTON, Chief Judge, and DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
In our opinion the District Court decided the critical issues correctly. United States on relation of Mildred B. McCans v. Armour & Co., D.C.D.C.1956, 146 F. Supp. 546.


2
Affirmed.


3
BURGER, Circuit Judge, heard oral argument but did not participate in consideration or decision of this case.